DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, and therefore claims 2-7 which depend therefrom, are objected to because of the following informalities:  line 7 recites “the evaluation form” but should recite “the electronic evaluation form.”  Appropriate correction is required.
Claims 7, and 14 are objected to because of the following informalities:  both claims recite “with answers received from the evaluator,” but should recite “with the evaluator answers received from the evaluator.” Both claims recite “with answers received from the agent,” but should recite “with the agent answers received from the agent.” Both claims recite “each question of the highest score,” but should recite “each of the evaluation questions of the highest score.” Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  claim 20 recites in the next to last line “with each answer,” but should recite “with each answer received from the agent, or the evaluator.” Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claims 2 and 9 both recite “an interaction” in line 2, however, independent claims 1 and 8 from which claims 2 and 9 respectively depend, already recite “an interaction,” therefore it is unclear and indefinite whether the “an interaction” of claims 2 and 9 intend to refer back to the “an interaction” of independent claims 1 and 8, or if it is a different “interaction” being recited in the dependent claims 2 and 9.
Claims 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claims 4 and 11 both recite “an evaluation question,” however, independent claims 1 and 8 from which claims 4 and 1 respectively depend, already recite “an evaluation question,” therefore it is unclear and indefinite whether the “an evaluation question” of claims 4 and 11 intend to refer back to the “an evaluation question” of independent claims 1 and 8, or if it is a different “evaluation question” being recited in the dependent claims 4 and 11.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 17 recites “a question,” however, independent claim 15 from which claim 17 depends, already recites “a set of questions,” and “the questions” therefore it is unclear and indefinite whether the “a question” of claim 17 intends to refer back to the “a set of questions” of independent claim 15 (i.e. “a question” of claim 17 is one of the questions in “a set of questions” of claim 15), or if it is a different “question” being recited in the dependent claim 17.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 16 recites “a document” in line 2, however, independent claim 15 from which claim 16 depends, already recites “a document,” therefore it is unclear and indefinite whether the “a document” of claim 16 intends to refer back to the “a document” of independent claim 16, or if it is a different “document” being recited in the dependent claim 16.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 19 recites the limitation “for the set of screens" in the last two lines.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 6, 8, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Miller, (US 2019/0362645 A1, herein “Miller”) in view of Pearce et al., (US 2018/0139324 A1, herein “Pierce”).
Regarding claim 1, Miller teaches a method for evaluating interactions, the method, comprising, using a computer processor (Miller para. [0118], fig. 16, method for generating an evaluation to evaluate a transaction (interaction) which is implemented by a processor of an evaluation system): 
selecting, based on searching over a set of interactions, using a distribution definition, an interaction, the interaction involving an agent (Miller para. [0119], evaluator makes a request for an evaluation to evaluate a transaction, the transaction being one for which an automated score has been assigned as para. [0082] teaches specified interactions based on user input search criteria (distribution definition) are determined for an autoscore template to be applied for automated scoring); 
sending the selected interaction and a computerized evaluation form to the agent and an evaluator (Miller paras. [0120], [0127] and [0050]-[0051], the evaluation system assembles the evaluation page and serves the evaluation to the evaluator, where the evaluator platform allows the agent to evaluate his or her own performance); 
using an evaluation module, displaying to each of the evaluator and agent a screens defined by the evaluation form, each screen including an evaluation question (Miller fig. 13, paras. [0104]-[0106], evaluation forms are displayed in operator interface, providing the evaluation to evaluators); 
accepting from the agent, for each evaluation question, an agent answer having associated with the agent answer a rating (Miller paras. [0050]-[0051], [0096] and [0127], agent evaluates his or her own performance, where each question of the evaluation has an autoscore associated with values (rating) of selectable answers (whichever one the agent selects as an agent answer) to the question); 
Miller para. [0127], answers submitted by the evaluator are received by the evaluator system and recorded as a completed evaluation); 
accepting from the agent a submission indicating that the agent has completed the computerized evaluation form (Miller para. [0127], answers submitted by the evaluator are received by the evaluator system and recorded as a completed evaluation, where paras. [0050]-[0051] teach that the agent evaluates his or her own performance).
While Miller teaches that an evaluator can evaluate an agent’s performance or an agent can evaluate his or her own performance and thus receive an evaluation form, Miller does not explicitly teach that two different evaluators would have sent to them the same evaluation form, or substantially simultaneously.
Further, while Miller teaches that the evaluation is at least “a page” displayed to the user through an operator interface, and that the steps of fig. 16 may be performed in other orders or repeated, Miller does not explicitly teach “a set of screens.” However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the evaluation form to be comprised of a set of screens as doing so would have been duplication of parts or a design choice. That is, simply putting each question on its own screen is a duplication of parts, and also, whether to put all the questions of an evaluation on one screen, or rather on separate screens is a matter of design choice. Where the claimed differences involved to the substitution of interchangeable or replaceable equivalents and the reason for the 
Miller further does not explicitly teach summing an agent rating from the ratings associated with the agent answers provided by the agent; 
summing an evaluator rating from the ratings associated with evaluator answers provided by the evaluator; and 
calculating a variance from the agent rating and evaluator rating.
Pearce teaches a computerized evaluation form to the agent and an evaluator, substantially simultaneously (Pearce figs. 7A and 15, paras. [0030], [0118], a customer survey is sent at essentially the same time that the agent prediction is made (the agent predicts their performance/how they think the customer will rate them on the survey)).
Pearce further teaches summing an agent rating from the ratings associated with the agent answers provided by the agent (Pearce para. [0111], a sum of agent responses (rating) is determined to calculate a match rate metric, where the match rate is the number (sum) of matched responses (responses from Agent that match those responses of the customer/evaluator) over the total match opportunities); 
summing an evaluator rating from the ratings associated with evaluator answers provided by the evaluator (Pearce para. [0111], a sum of responses (rating) is determined to calculate a match rate metric, where the match rate is the number (sum) of matched responses (responses from Agent that match those responses of the customer/evaluator (and thus also a sum of the customer/evaluator responses)) over the total match opportunities); and 
calculating a variance from the agent rating and evaluator rating (Pearce paras. [0049] and [0111], match rate indicating a match (or lack of – a variance) between the customer and agent responses (ratings) is determined from the determined matched responses between the agent answer and the customer answer over the total match opportunities).
Therefore, taking the teachings of Miller and Pearce together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the evaluator operator interface operations of Miller with the agent and customer evaluation teachings specifically cited above as disclosed in Pearce at least because doing so would provide accurate, real-time customer satisfaction statistics leading to lower operating expense, reduced service relates contacts and improved customer satisfaction (Pearce paras. [0013]-[0014]).
Regarding claims 3 and 10, Miller teaches [accepting – claim 3/accept – claim 10] from the evaluator, for each evaluation question, the [corresponding – claim 3/associated – claim 10] evaluator answer having associated with the answer a rating (Miller para. [0127], the evaluation system receives the answers submitted by the evaluator, and the completed evaluation includes for each question, the autoscore auto answer (rating) determined by the evaluation system, where para. [0097] teaches the autoscore is a rating, such as the values 0-20 corresponding to the rating “Poor”).
Regarding claims 5 and 12, Miller teaches wherein each answer associated with an evaluation question has associated with the answer a predefined rating (Miller para. [0097], any question using the answer template has five answers (predefined) such as “Excellent” “Meets Expectations” “Exceeds Expectations” “Needs Improvement” and “Poor”).
Regarding claims 6 and 13, Miller teaches [receiving – claim 6/receive – claim 13]: a set of evaluation questions; for each evaluation question, an answer; and for each answer, a rating (Miller figs. 7A-7C, paras. [0085]-[0093], interface page allows user to define (and thus be received via input from the interface page) an evaluation form including evaluation questions, answers and whether an auto score will be generated as well as the acceptable answers/range of answers to be selected from for the question); and [creating – claim 6/create – claim 13] the computerized evaluation form using the received evaluation questions, received answers, and received ratings (Miller paras. [0105]-[0106], evaluation form presented to evaluator from the questions, answers and autoscore template).
Regarding claim 8, Miller teaches a system for evaluating interactions, comprising (Miller para. [0118], an evaluation system method that generates an evaluation to evaluate a transaction (interaction)):

a memory and (Miller paras. [0056]-[0057], data application comprising one or more applications which are instructions embodied on a computer readable media (memory));
one or more processors configured to (Miller para. [0118], method for generating an evaluation is implemented by a processor of an evaluation system): 
Miller para. [0119], evaluator makes a request for an evaluation to evaluate a transaction, the transaction being one for which an automated score has been assigned as para. [0082] teaches specified interactions based on user input search criteria (distribution definition) are determined for an autoscore template to be applied for automated scoring); 
send the selected interaction and a computerized evaluation form to the agent and an evaluator (Miller paras. [0120], [0127] and [0050]-[0051], the evaluation system assembles the evaluation page and serves the evaluation to the evaluator, where the evaluator platform allows the agent to evaluate his or her own performance); 
display to each of the evaluator and agent a screens defined by the evaluation form, each screen including an evaluation question (Miller fig. 13, paras. [0104]-[0106], evaluation forms are displayed in operator interface, providing the evaluation to evaluators); 
accept from the agent, for each evaluation question, an agent answer having associated with the agent answer a rating (Miller paras. [0050]-[0051], [0096] and [0127], agent evaluates his or her own performance, where each question of the evaluation has an autoscore associated with values (rating) of selectable answers (whichever one the agent selects as an agent answer) to the question); 
accept from the evaluator a submission indicating that the evaluator has completed the computerized evaluation form (Miller para. [0127], answers submitted by the evaluator are received by the evaluator system and recorded as a completed evaluation); 
Miller para. [0127], answers submitted by the evaluator are received by the evaluator system and recorded as a completed evaluation, where paras. [0050]-[0051] teach that the agent evaluates his or her own performance).
While Miller teaches that an evaluator can evaluate an agent’s performance or an agent can evaluate his or her own performance and thus receive an evaluation form, Miller does not explicitly teach that two different evaluators would have sent to them the same evaluation form, or substantially simultaneously.
Further, while Miller teaches that the evaluation is at least “a page” displayed to the user through an operator interface, and that the steps of fig. 16 may be performed in other orders or repeated, Miller does not explicitly teach “a set of screens.” However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the evaluation form to be comprised of a set of screens as doing so would have been duplication of parts or a design choice. That is, simply putting each question on its own screen is a duplication of parts, and also, whether to put all the questions of an evaluation on one screen, or rather on separate screens is a matter of design choice. Where the claimed differences involved to the substitution of interchangeable or replaceable equivalents and the reason for the selection of one equivalent for another was not to solve an existent problem, such substitution has been judicially determined to have been obvious. see MPEP § 2144.06(II). It has also been judicially determined that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04(VI)(B)).

sum an evaluator rating from the ratings associated with evaluator answers provided by the evaluator; and 
calculate a variance from the agent rating and evaluator rating.
Pearce teaches a computerized evaluation form to the agent and an evaluator, substantially simultaneously (Pearce figs. 7A and 15, paras. [0030], [0118], a customer survey is sent at essentially the same time that the agent prediction is made (the agent predicts their performance/how they think the customer will rate them on the survey)).
Pearce further teaches sum an agent rating from the ratings associated with the agent answers provided by the agent (Pearce para. [0111], a sum of agent responses (rating) is determined to calculate a match rate metric, where the match rate is the number (sum) of matched responses (responses from Agent that match those responses of the customer/evaluator) over the total match opportunities); 
sum an evaluator rating from the ratings associated with evaluator answers provided by the evaluator (Pearce para. [0111], a sum of responses (rating) is determined to calculate a match rate metric, where the match rate is the number (sum) of matched responses (responses from Agent that match those responses of the customer/evaluator (and thus also a sum of the customer/evaluator responses)) over the total match opportunities); and 
calculate a variance from the agent rating and evaluator rating (Pearce paras. [0049] and [0111], match rate indicating a match (or lack of – a variance) between the customer and agent responses (ratings) is determined from the determined matched responses between the agent answer and the customer answer over the total match opportunities).
Therefore, taking the teachings of Miller and Pearce together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the evaluator operator interface operations of Miller with the agent and customer evaluation teachings specifically cited above as disclosed in Pearce at least because doing so would provide accurate, real-time customer satisfaction statistics leading to lower operating expense, reduced service relates contacts and improved customer satisfaction (Pearce paras. [0013]-[0014]).
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Miller, in view of Pearce as set forth above regarding claim 1 from which claim 2 depends, further in view of Abelow, (US 7,133,834 B1, herein “Abelow”).
Regarding claims 2 and 9, Miller teaches [accepting – claim 2/accept – claim 9] a time interval definition (Miller paras. [0082]-[0083], the operator interface provides options for a user to select which interactions will be selected for an autoscore template (providing pre-generated answers) to be applied, including a date range); and [accepting – claim 2/accept – claim 9] a selection parameter definition (Miller paras. [0082]-[0083], specified search criteria for which transactions to apply autoscore), defining parameters for which interactions to select when selecting an interaction; wherein the distribution definition comprises the time interval definition and the selection parameter definition (Miller paras. [0082]-[0083] search criteria including date range, words included in a transaction, and type of calls for the transaction).
Miller does not explicitly teach defining how often to select an interaction.
Abelow col. 43, line 46 – col. 44, line 5, the frequency of interaction is configurable through a control panel).
Therefore, taking the teachings of Miller and Abelow together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the evaluator operator interface operations of Miller with the frequency of interactions control panel setting specifically cited above as disclosed in Abelow at least because doing so would offer the ability to respond meaningfully to customers and produce a gradual transfer to customers of commercial direction and market control (Abelow col. 2, lines 23-36).
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Miller, in view of Pearce as set forth above regarding claim 1 from which claim 4 depends, and regarding claim 8 from which claim 11 depends, further in view of Bruce, (US 2016/0055458 A1, herein “Bruce”).
Regarding claims 4 and 11, Miller teaches [displaying – claim 4/display – claim 11], an evaluation question; the agent answer associated with the evaluation question; the evaluator answer associated with the evaluation question (Miller fig. 13, paras. [0104]-[0105], and [0050]-[0051], the evaluation manager displays an evaluation question, an answer given by the evaluator (which can be an evaluator or the agent themselves – thus depending on who (evaluator or agent) is performing the evaluation, their selected answer will be displayed in the form as they’ve made their answer selection).
Miller does not explicitly teach at the same time or and the variance.
Bruce fig. 4, paras. [0089]-[0091], in a display of responses to a question of a survey, the question number, answers from respective respondents, and a difference (variance) is displayed).
Therefore, taking the teachings of Miller and Bruce together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the evaluator operator interface operations of Miller with the respondent statistics display specifically cited above as disclosed in Bruce at least because doing so would for the exposition of hidden attributes (qualities, characteristics that an employee uses during the course of their work day to ensure success with their job) that are valued by the organization, and thus lead to greater insights so as to create an opportunity for an organization to build a workforce that values what it has to offer (Bruce paras. [0019], [0032], and [0007]).
Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miller, (US 2019/0362645 A1, herein “Miller”) in view of Pearce et al., (US 2018/0139324 A1, herein “Pierce”) in view of Lev-Tov et al., (US 2017/0300499 A1, herein “Lev-Tov”).
Regarding claim 15, Miller teaches a method for evaluating interactions, the method, comprising (Miller para. [0118], fig. 16, method for generating an evaluation to evaluate a transaction (interaction) which is implemented by a processor of an evaluation system): 
searching, using a processor (Miller para. [0118], fig. 16, method for generating an evaluation which is implemented by a processor of an evaluation system), over a set of documents (Miller para. [0049], recorded service calls are processed by speech to text transcription to convert the recorded calls to text, and the transcriptions are stored in association with the voice session in data store 118), for a document conforming to a selection definition and associated with an agent (Miller paras. [0082] and [0055], search expression control allowing the user to provide search expressions for searching transactions using user input search criteria for an autoscore template to be applied for automated scoring, the transaction having metadata including the agent information (thus associated with an agent)), the searching occurring according to a time interval (Miller para. [0083] interface page allows entry of a date range (time interval) during which transactions are selected for autoscoring); 
sending, and an evaluation form, to the agent and to one or more evaluators (Miller paras. [0105], [0120], [0127] and [0050]-[0051], the evaluation system assembles the evaluation page and serves the evaluation to the evaluator, where the evaluator platform allows the agent to evaluate his or her own performance, and at the time of request for an evaluation, the system also accesses the transaction (transcription document) to preselect the answer for the evaluation form ); 
displaying on one or more computer terminals (Miller fig. 1, terminals 180, 174, 164, shown as having a monitor/display) to each of the one or more evaluators and the agent a set of questions included in the evaluation form (Miller fig. 13, paras. [0104]-[0106], evaluation forms are displayed in operator interface, providing the evaluation to evaluators); 
receiving from the agent and one or more evaluators answers associated with the questions, each answer having a score (Miller para. [0127], answers submitted by the evaluator are received by the evaluator system and recorded as a completed evaluation, where paras. [0050]-[0051] teach that the agent evaluates his or her own performance);
While Miller teaches that an evaluator can evaluate an agent’s performance or an agent can evaluate his or her own performance and thus receive an evaluation form, Miller does not explicitly teach that two different evaluators would have sent to them the same evaluation form.
Miller further does not explicitly teach for each of the agent and the one or more evaluators, determining a sum of all scores associated with answers received for that agent or evaluator; 
calculating a variance for the sums.
Still further, while Miller does teach sending an evaluation form and at least suggests that an evaluator has access to the transactions during evaluation, Miller does not explicitly teach “sending the document conforming to the selection definition and associated with the agent.”
Pearce teaches an evaluation form, to the agent and to one or more evaluators (Pearce figs. 7A and 15, paras. [0030], [0118], a customer survey is sent at essentially the same time that the agent prediction is made (the agent predicts their performance/how they think the customer will rate them on the survey)).
Pearce further teaches for each of the agent and the one or more evaluators, determining a sum of all scores associated with answers received for that agent or evaluator (Pearce para. [0111], a sum of agent responses (scores) is determined to calculate a match rate metric, where the match rate is the number (sum) of matched responses (responses from Agent that match those responses of the customer/evaluator (and thus also a sum of the customer/evaluator responses)) over the total match opportunities (of all scores)); 
calculating a variance for the sums (Pearce paras. [0049] and [0111], match rate indicating a match (or lack of – a variance) between the customer and agent responses (ratings) is determined from the determined matched responses between the agent answer and the customer answer over the total match opportunities).
Lev-Tov teaches sending the document conforming to the selection definition and associated with the agent (Lev-Tov fig. 4F, para. [0065] evaluator has sent to them the question along with the relevant (conforming to the selection definition) portion of the interaction (document) for answering the current question, and as shown indicates agent as an interaction attribute).
Therefore, taking the teachings of Miller and Pearce together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the evaluator operator interface operations of Miller with the agent and customer evaluation teachings specifically cited above as disclosed in Pearce at least because doing so would provide accurate, real-time customer satisfaction statistics leading to lower operating expense, reduced service relates contacts and improved customer satisfaction (Pearce paras. [0013]-[0014]).
Therefore, taking the teachings of Miller and Lev-Tov together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the evaluator operator interface operations of Miller with the portions of interaction sent with the evaluation as disclosed in Lev-Tov at 
Regarding claim 18, comprising: receiving: a set of questions; for each question, an answer; and for each answer, a score (Miller figs. 7A-7C, paras. [0085]-[0093], interface page allows user to define (and thus be received via input from the interface page) an evaluation form including evaluation questions, answers and whether an auto score will be generated as well as the acceptable answers/range of answers to be selected from for the question); and creating the evaluation form using the received evaluation questions, received answers, and received scores (Miller paras. [0105]-[0106], evaluation form presented to evaluator from the questions, answers and autoscore template).
Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller, in view of Pearce in view of Lev-Tov as set forth above regarding claim 15 from which claims 16 and 20 depend, further in view of Abelow, (US 7,133,834 B1, herein “Abelow”).
Regarding claim 16, Miller teaches comprising: receiving a time interval definition (Miller paras. [0082]-[0083], the operator interface provides options for a user to select which interactions will be selected for an autoscore template (providing pre-generated answers) to be applied, including a date range); and receiving a selection definition (Miller paras. [0082]-[0083], specified search criteria for which transactions to apply autoscore), defining parameters for which documents to search for when searching for documents (Miller paras. [0082]-[0083] search criteria including date range, words included in a transaction (which have associated transcriptions/documents), and type of calls for the transaction).
While Miller teaches a document (transcription of the transaction), Miller does not explicitly teach defining how often to search for.
Abelow teaches defining how often to search for (Abelow col. 43, line 46 – col. 44, line 5, the frequency of interaction is configurable through a control panel).
Therefore, taking the teachings of Miller and Abelow together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the evaluator operator interface operations of Miller with the frequency of interactions control panel setting specifically cited above as disclosed in Abelow at least because doing so would offer the ability to respond meaningfully to customers and produce a gradual transfer to customers of commercial direction and market control (Abelow col. 2, lines 23-36).
Regarding claim 20, Miller teaches comprising: receiving a time interval (Miller paras. [0082]-[0083], the operator interface provides options for a user to select which interactions will be selected for an autoscore template (providing pre-generated answers) to be applied, including a date range); and receiving a selection definition (Miller paras. [0082]-[0083], specified search criteria for which transactions to apply autoscore), defining parameters for which interactions to select when searching for a document (Miller paras. [0082]-[0083] search criteria including date range, words included in a transaction (which have an associated transcription/document), and type of calls for the transaction).
Miller does not explicitly teach defining how often to select an interaction.
Abelow col. 43, line 46 – col. 44, line 5, the frequency of interaction is configurable through a control panel).
Therefore, taking the teachings of Miller and Abelow together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the evaluator operator interface operations of Miller with the frequency of interactions control panel setting specifically cited above as disclosed in Abelow at least because doing so would offer the ability to respond meaningfully to customers and produce a gradual transfer to customers of commercial direction and market control (Abelow col. 2, lines 23-36).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Miller, in view of Pearce in view of Lev-Tov as set forth above regarding claim 15 from which claim 17 depends, further in view of Bruce, (US 2016/0055458 A1, herein “Bruce”).
Regarding claim 17, Miller teaches comprising displaying,: a question; the agent answer associated with the question; an evaluator answer associated with the question (Miller fig. 13, paras. [0104]-[0105], and [0050]-[0051], the evaluation manager displays an evaluation question, an answer given by the evaluator (which can be an evaluator or the agent themselves – thus depending on who (evaluator or agent) is performing the evaluation, their selected answer will be displayed in the form as they’ve made their answer selection). 
Miller does not explicitly teach at the same time or and the variance.
Bruce fig. 4, paras. [0089]-[0091], in a display of responses to a question of a survey, the question number, answers from respective respondents, and a difference (variance) is displayed).
Therefore, taking the teachings of Miller and Bruce together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the evaluator operator interface operations of Miller with the respondent statistics display specifically cited above as disclosed in Bruce at least because doing so would for the exposition of hidden attributes (qualities, characteristics that an employee uses during the course of their work day to ensure success with their job) that are valued by the organization, and thus lead to greater insights so as to create an opportunity for an organization to build a workforce that values what it has to offer (Bruce paras. [0019], [0032], and [0007]).

Allowable Subject Matter
Claims 7, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and to overcome the other objections based on informalities as indicated above, and for claim 19, also to overcome the 35 U.S.C. 112(b) rejection set forth above against claim 19.
The following is a statement of reasons for the indication of allowable subject matter:  claims 7, 14 and 19 all recite a specific evaluation for the variance of limitations set forth in independent claims 1, 8 and 15. While calculating a variance generally is well-known, the specifics of such an evaluation of variance, together with the limitations .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Surdick, US 2016/0112565 A1, directed towards receiving a specification of an evaluation form. The evaluation form can be configured using a configuration tool that provides the ability to enter answers to questions and a point value, and have an auto-suggest feature. Surdick also presents excerpts from agent calls at the time of evaluation so that a user can review a specific interaction for how to answer a question regarding the transaction.
Tapuhi et al., US 2018/0096617 A1, directed towards automatically calculating an overall evaluation score of an interaction. Tapuhi also teaches an evaluation form with automatically answered questions (from a machine based assessment) and manually answered questions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908.  The examiner can normally be reached on M-Th, and every other Friday, 9:30a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant can use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHELLE M. KOETH
Primary Examiner
Art Unit 2656